UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7606



TONY D. COOPER,

                  Plaintiff - Appellant,

          v.


SOUTHAMPTON COUNTY JAIL,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00458-RAJ)


Submitted:     February 21, 2008           Decided:   February 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony D. Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tony   D.   Cooper   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find that his

appeal is frivolous.    Accordingly, we dismiss the appeal for the

reasons stated by the district court. Cooper v. Southampton County

Jail, No. 2:07-cv-00458-RAJ (E.D. Va. Oct. 12, 2007). We also deny

Cooper’s motion for appointment of counsel.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED




                                 - 2 -